In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (Bellantoni, J.), entered September 13, 2001, which, after a nonjury trial, is in favor of the defendant and against her dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The determination of the trial court after a nonjury trial should not be disturbed on appeal unless it is clear that the court’s conclusion could not have been reached upon any fair interpretation of the evidence (see Thoreson v Penthouse Intl., 80 NY2d 490, 495; Dimmitt & Owens Fin. v Dependable Indus. Supply Co., 293 AD2d 446; Astoria Fed. Sav. & Loan Assn. v Thrift Assns. Serv. Corp., 237 AD2d 475). Here, the evidence supports the trial court’s conclusion that there was no defective condition on the sidewalk. As the verdict was supported by a fair interpretation of the evidence, we decline to disturb it.
In light of our determination, we need not consider whether the defendant’s motion for summary judgment was properly denied. Smith, J.P., McGinity, Luciano and Crane, JJ., concur.